DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Boeuf discloses a protrusion where both lateral sides terminate a top horizontal surface higher than a first surface and a second surface of the first optical coupler.  At issue is the shape of the protrusion of Boeuf. Tiefenthaler is combined with Boeuf only to show that the art discloses the claimed shape of the protrusion forming a tip. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 9, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeuf et al. (US 20170336560 A1; Be) in view of Tiefenthaler et al. (US4815843 A; Tie).
Regarding claim 1, Boeuf discloses a semiconductor device package, comprising:  a semiconductor substrate (Fig. 1, 1; ¶22) having a first surface (top); and a first optical coupler (Fig. 1, 24; ¶29) disposed on the first surface of the semiconductor wherein the first optical coupler includes a second surface (bottom surface of second trench in 24) facing away from the first surface of the semiconductor substrate but is silent on and a tip portion between the first surface and the second surface, wherein the tip portion is higher than the first surface and the second surface of the first optical coupler with respect to the semiconductor substrate.
Boeuf discloses two surfaces of an optical coupler having a protrusion therebetween where a side surface of the protrusion makes an angle greater than 90 degrees with the first side surface. The top surface of the protrusion is higher than the first and second surfaces of 24. However, the protrusion of Boeuf does not disclose the protrusion having a tip, as defined by applicants written description. Therefore, at issue is the shape of the protrusion.
Tie discloses an optical coupler (Fig. 1, 1 upside down; column 3 lines 31-50) having a first lateral surface slanted greater than 90 degrees (Fig. 1, first side of knife-edges upside down; column 3 lines 31-50) and a second lateral surface forming a tip portion.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the protrusions having a tip for achieving higher 
Regarding claim 8, Boeuf in view of Tie discloses the semiconductor device package of claim 1, on further comprising an oxide layer (Fig. 1, 23; ¶28 Boeuf) in contact with the first surface and the first lateral surface of the first optical coupler (Fig. 1, 24; ¶28 Boeuf).  
Regarding claim 9, Boeuf in view of Tie discloses the semiconductor device package of claim 1, further comprising: a second optical coupler (Fig. 1, 36; ¶31 Boeuf) disposed on the first surface of the semiconductor substrate (Fig. 1, 1; ¶22 Boeuf), wherein the first optical coupler (Fig. 1, 24; ¶28 Boeuf) includes an edge coupler and the second optical coupler includes a grating coupler.  
Regarding claim 21, Boeuf discloses a semiconductor device package, comprising: a semiconductor substrate  (Fig. 1, 1; ¶22) having a first surface (top); and a first optical coupler (Fig. 1, 24; ¶29) disposed on the first surface of the semiconductor substrate, the first optical coupler including: a first surface facing (between protrusions) away from the first surface of the semiconductor substrate; and a second surface (top of protrusions) facing away from the first surface of the semiconductor substrate; wherein a distance between the first surface of the first optical coupler and the first surface of the semiconductor substrate is less than a distance between the second surface of the first optical coupler and the first surface of the semiconductor substrate, and a second optical coupler (Fig. 1, 36; ¶31) disposed on the first surface of the semiconductor substrate

Boeuf is silent on and a first tip portion between the first surface and the second surface, wherein the tip portion is higher than the first surface and the second surface of the first optical coupler with respect to the semiconductor substrate, a distance between the first surface of the first optical coupler and the first surface of the semiconductor substrate being less than a distance between the second surface of the first optical coupler and the first surface of the semiconductor substrate
Boeuf discloses two surfaces of an optical coupler having a protrusion therebetween where a side surface of the protrusion makes an angle greater than 90 degrees with the first side surface. The top surface of the protrusion is higher than the first and second surfaces of 24. However, the protrusion of Boeuf does not disclose the protrusion having a tip, as defined by applicants written description. Therefore, at issue is the shape of the protrusion.
Tie discloses an optical coupler (Fig. 1, 1 upside down; column 3 lines 31-50) having a first lateral surface slanted greater than 90 degrees (Fig. 1, first side of knife-edges upside down; column 3 lines 31-50) and a second lateral surface forming a tip portion.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the protrusions having a tip for achieving higher efficiencies of light propagation approaching an index of refraction of approximately n=1. 
Regarding claim 22, Boeuf in view of Tie discloses the semiconductor device package of claim 21, wherein the first optical coupler (Fig. 1, 24; ¶29 Boeuf) includes an edge coupler and the second optical coupler (Fig. 1, 36; ¶31 Boeuf) includes a grating coupler.
Regarding claim 23, Boeuf in view of Tie discloses the semiconductor device package of claim 21, wherein the second optical coupler (Fig. 1, 36; ¶31 Boeuf) includes a first trench and a second trench (Clear from drawings).
Regarding claim 24, Boeuf in view of Tie discloses the semiconductor device package of claim 1, wherein the tip portion (Fig. 1, top connection point of two lateral surfaces of 1; column 3 lines 31-50 Tie) includes a first lateral surface (Fig. 1, sloped greater than 90 degrees; column 3 lines 31-50 Tie)connected to the first surface of the first optical coupler and a second lateral surface (Fig. 1, lateral surface perpendicular to horizontal surface of optical coupler; column 3 lines 31-50 Tie) connected to the second surface of the first optical coupler, and wherein an angle defined by the first lateral surface of the tip portion and the first surface of the first optical coupler is larger than an angle defined by the second lateral surface of the tip portion and the second surface of the first optical coupler.  
Regarding claim 25, Boeuf in view of Tie discloses the semiconductor device package of claim 24, wherein the second lateral surface (Fig. 1, lateral surface perpendicular to horizontal surface of optical coupler; column 3 lines 31-50 Tie) of the .
Claims 2–5 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeuf et al. (US 20170336560 A1; Be) in view of Tiefenthaler et al. (US4815843 A; Tie) in view of Jones et al. (US 20130223790 A1; Jones).
Regarding claim 2, Boeuf in view of Kostamo discloses the semiconductor device package of claim 1, but is silent on wherein a distance between the first surface of the first optical coupler and the first surface of the semiconductor substrate is less than a distance between the second surface of the first optical coupler and the first surface of the semiconductor substrate.  
Jones discloses an optical coupler having a first surface at higher than a second surface having protrusions between the first and second surface. (Fig. 8b, B-B’; ¶50)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to vary the height of optical coupler surfaces for varying the direction and intensity of light.
Regarding claim 3, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 2, wherein the first optical coupler (Fig. 1, 24; ¶29) further includes a second lateral surface (second vertical side of protrusion in 24) connected to the first lateral surface (first vertical side of protrusion in 24) and the second surface (top most surface of 24) of the first optical coupler, but is silent on and the second lateral surface of the first optical coupler is substantially perpendicular to the second surface of the first optical coupler.  

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the shape of the protrusions Tie for changing the direction of light. Adjusting the surface angles of the protrusions makes it possible to change the directionality of light propagated through the optical coupler.
Regarding claim 4, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 3, wherein the first lateral surface and the second lateral surface of the first optical coupler define a tip portion. (Fig. 1, 2 upside down Knife-edge; column 3 lines 31-50 Tie) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the shape of the protrusions Tie for changing the direction of light. Adjusting the surface angles of the protrusions makes it possible to change the directionality of light propagated through the optical coupler.
Regarding claim 5, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 2, wherein a central line of the first surface (bottom surface of first trench in 24) of the first optical coupler (Fig. 1, 24; ¶29 Boeuf) is substantially aligned (symmetrical structure) with a central line of the second surface (bottom surface of second trench in 24) of the first optical coupler (Fig. 1, 24; ¶29 Boeuf).  
Regarding claim 10, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 2, further comprising: a second optical coupler (Fig. 1, 36; ¶31 Boeuf) disposed on the first surface of the semiconductor substrate (Fig. 1, 1; ¶22 Boeuf), wherein the second optical coupler includes a first trench and a second trench.
Regarding claim 11, Boeuf discloses a semiconductor device package, comprising: a semiconductor substrate (Fig. 1, 1; ¶22) having a first surface (top); and a first optical coupler (Fig. 1, 24; ¶29) disposed on the first surface of the semiconductor substrate, the first optical coupler including: a first surface facing (bottom of a first trench in 24) away from the first surface of the semiconductor substrate; and a second surface (bottom of a second trench in 24)  facing away from the first surface of the semiconductor substrate; wherein a central line of the first surface of the first optical coupler is substantially aligned with a central line of the second surface of the first optical coupler.
The central lines are imaginary lines aligned vertically relative to an imaginary plane. 
Boeuf is silent on and a first tip portion between the first surface and the second surface, wherein the tip portion is higher than the first surface and the second surface of the first optical coupler with respect to the semiconductor substrate, a distance between the first surface of the first optical coupler and the first surface of the semiconductor substrate being less than a distance between the second surface of the first optical coupler and the first surface of the semiconductor substrate

Tie discloses an optical coupler (Fig. 1, 1 upside down; column 3 lines 31-50) having a first lateral surface slanted greater than 90 degrees (Fig. 1, first side of knife-edges upside down; column 3 lines 31-50) and a second lateral surface forming a tip portion.
Jones discloses an optical coupler having a first surface at higher than a second surface having protrusions between the first and second surface. (Fig. 8b, B-B’; ¶50)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the protrusions having a tip for achieving higher efficiencies of light propagation approaching an index of refraction of approximately n=1. When the top of the protrusions have a flat surface light propagates differently than when the tops narrow into tips; to vary the height of optical coupler surfaces for varying the direction and intensity of light.
Regarding claim 12, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 11, wherein the central lines are defined on an imaginary plane substantially parallel to the first surface of the semiconductor substrate. (Fig. 1, 1; ¶22 Boeuf) 
Regarding claim 13, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 11, wherein the first optical coupler  (Fig. 1, 24; 
Regarding claim 14, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 11, wherein the first optical coupler (Fig. 1, 24; ¶29 Boeuf) further includes a first lateral surface and a second lateral surface connected to the first surface (bottom surface of first trench in 24) of the first optical coupler, wherein the first lateral (Vertical surfaces laterally spaced apart by the first surface) surface and the second lateral surface  (Vertical surfaces laterally spaced apart by the first surface) faces with each other, wherein the first lateral surface and the second lateral surface define an angle greater than 90 degrees (Clear from the figures) with the first surface of the semiconductor substrate  (Fig. 1, 1; ¶22 Boeuf), respectively.  
Regarding claim 15, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 14, wherein the first optical coupler (Fig. 1, 24; ¶29 Boeuf) further includes a third lateral surface (a second side of middle protrusion; Boeuf) connected to the second lateral surface and the second surface of the first optical coupler, and the third lateral (Perpendicular side or protrusion Tie) surface of the 
The issue is not the existence of the third lateral surface but the slope of the lateral surface. It is known in the art that the angle of a surface directly effects light incident or passing through the material.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the angle of a lateral surface for directing the path of light in a different direction.
Regarding claim 16, Boeuf in view of Tie and Jones discloses the semiconductor device package of claim 15, wherein the second lateral surface (Fig. 1, non-perpendicular lateral surface of protrusion; Tie) and the third lateral surface (Perpendicular side of protrusion; Tie) of the first optical coupler (Fig. 1, 1 upside down; column 3 lines 31-50 Tie) define the tip portion, and the tip portion has a central line (imaginary line through the tip perpendicular to horizontal surface) substantially aligned with the central line of the second surface (bottom surface of second trench in 24; Boeuf) of the first optical coupler. (Fig. 1, 24; ¶29 Boeuf)   
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the protrusions having a tip for achieving higher efficiencies of light propagation approaching an index of refraction of approximately n=1. When the top of the protrusions have a flat surface light propagates differently than when the tops narrow into tips.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeuf et al. (US 20170336560 A1; Be) in view of Tiefenthaler et al. (US4815843 A; Tie) and further in view of Kasahara et al. (US 5434434 A; Kas).
Regarding claim 6, Boeuf discloses the semiconductor device package of claim 2, but is silent on wherein a surface roughness of the first surface of the first optical coupler is greater than a surface roughness of the second surface of the first optical coupler.  
Kasahara discloses an optical coupler (Fig. 4, 100; column 7 lines 45-60) having an analogous first surface (Fig. 4, 107; column 7 lines 45-60), a second surface (Fig. 4, 101-105; column 7 lines 45-60), a first lateral surface (Fig. 4, not labeled; column 7 lines 45-60), and a second lateral surface (Fig. 4, not labeled; column 7 lines 45-60), where a surface roughness (Fig. 4, 107; column 7 lines 45-60) of the first surface of the first optical coupler is greater than a surface roughness of the second surface (Fig. 4, 101-105; column 7 lines 45-60) of the first optical coupler 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the surface roughness of Kas for directing light through the optical layer towards the second surface.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeuf et al. (US 20170336560 A1; Boeuf) in view of Tiefenthaler et al. (US4815843 A; Tie), and further in view of Kippenberg et al. (US 20160327743 A1; Kip).
Regarding claim 7, Boeuf discloses the semiconductor device package of claim 1, but is silent on further comprising: a hard mask layer in contact with the first surface and the first lateral surface of the first optical coupler.  

Kip discloses forming a semiconductor device having an optical coupler (Fig. 2, 18; ¶65) and a hard mask (Fig. 2(v), 8 SiN; ¶60) layer in contact with a first surface (bottom of trench) and the first lateral surface (vertical protrusion) of the first optical coupler.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a hard mask layer in contact with a first surface and a first lateral surface for inhibiting crack formation.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeuf et al. (US 20170336560 A1; Be) in view of Tiefenthaler et al. (US4815843 A; Tie), Jones et al. (US 20130223790 A1; Jones), and further in view of Kasahara et al. (US 5434434 A; Kas).
Regarding claim 17, Boeuf discloses the Boeuf discloses the semiconductor device package of claim 11, wherein a surface roughness of the first surface is greater than a surface roughness of the second surface.
Kasahara discloses an optical coupler (Fig. 4, 100; column 7 lines 45-60) having an analogous first surface (Fig. 4, 107; column 7 lines 45-60), a second surface (Fig. 4, 101-105; column 7 lines 45-60), a first lateral surface (Fig. 4, not labeled; column 7 lines 45-60), and a second lateral surface (Fig. 4, not labeled; column 7 lines 45-60), where a surface roughness (Fig. 4, 107; column 7 lines 45-60) of the first surface of the first optical coupler is greater than a surface roughness of the second surface (Fig. 4, 101-105; column 7 lines 45-60) of the first optical coupler 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./          Examiner, Art Unit 2816                                                                                                                                                                                              /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898